Case 1:20-cv-01801-FB-PK Document 1-3 Filed 04/15/20 Page 1 of 6 PageID #: 51
Case 1:20-cv-01801-FB-PK Document 1-3 Filed 04/15/20 Page 2 of 6 PageID #: 52




SUPRBMB COURTOP 'l'IIB S'l'ATBOP RBWYORK
COUNTY OP 1CIKGS a CRIMDIAL '1'BRM

THB PBOPLB OP TBB S'l'A'l'B OP RBW YORK,

                                                                                   M'FJBPTXQllW SUPPORT
                        - against:        -                                       91' WI PBOPLB' I MQ'l'XQB
                                                                                   fOBA M'fflRIALWITNESS
                                                                                   9BPIB
GRBGORY
      BLLIS,
                                                                                   Ind.     Ro.· 6587/94
                                                   Defendant.


            KYLB C. RBBVBS, an at:toxney                            duly      admitted       to practice            law
before       the     courts       of the            State      of Rew York, hereby                  affirms       the
following to be true Wlder the penalties of perjury:
         1. I am the Assistant                       District        Attorney       in Kings County, and
am familiar             with    the facts            and circumstanaes              of the within             action
by   virtue        of a review                of the        case     file     maintained          by    the    Kings
County District                Attorney's            Office.
         2. The within            defendant            bas been indicted                 under Kings county
I~ctment            llumber 6587 /9'               and charged         with two counts             of Murder        in
the Second Degree                 (P.L.       II     125.25(1],       [2)),       Criminal        Possession        of
a    Weapon        in     the     Second            Degree         (P.L.      I   265.03)         and    Criminal
Possession           of     a Weapon in                the      Third       Degree        (P.L.        S 265.02),
stemming from an incident                           occurring        on J.                1, 1994,       when tba
defendant,           together           with         two other             apprehended        others,          fired
handguns       at John Steadman,                    and so caused           his    death.     Richard         Rivera
was an eyewitness                 to      the       shooting        incident:,        and bas          previously
testified          in all       three     Grand Jury            proceedings,           ancl at      a Rgdr~pz
~aring        conducted          before         this    Court       on ITovember 23, 1994.
Case 1:20-cv-01801-FB-PK Document 1-3 Filed 04/15/20 Page 3 of 6 PageID #: 53




          3. Ricbaxd           Rivera      possesses                infoZ'lll&tion which is material                            to
 this     action.       Indeed,      Ric:barcl          Rivera             is an eyewitness              in     t:his    case,
 and based upon converaatiODS                                had with him by myself,                           if Richard
 Rivera        were to testify              at     the        trial         of this          case,       his     testimony
 would make out all                 of the elements of the crimes with which the
 defendant          is charged.         Mr. Rivera                 was present             when the car in which
 the    defendant        am1 his two aac:ompliaes                           opened        fired     at John Steadman
and subsequently                iclentified            all         three     defeodan~a.
          4.    JU.chard       Rivera       has been                 in     an     unsupervised               custody         for
purposes         of     his       safety         for         the      past         three      weeks.           Mr.      Rivera
previously          appeared at the trial                                                '
                                                                   of this matter on November 23, 28
and 29, 1994. Richard                    Rive~a bas failed                          to appear        voluntarily               at
the Office          of the District              Attorney             today,         ITovember 30, 1994.                 Based
upon telephone             conve:r:sat:Lona            bad with the witness                       this    morning,            Mr.

Rivera made it clear                 to me in those conversations                                 that he would not
respond        and appear          in court            to aomplete his testimony                              today.
          S.    The     foregoing             demonstrates                   tbat         Richard        Rivera          is      a
material        witness        in this      matter           pending          before        the     SUpreme ~urt               of
Kings county,            and that          be possesses                     information           material           to its'
determination.             MoreoYer, it                :Ls alear            that      Richard Rivera will                     not;:
testify        voluntarily          nor will he comply with any subpoena seeking
his attendance             at this proceeding.                       Any service            on this witness wi~l
be futile,          and in fact,           may facilitate                    bim leaving          the jurisdic~i~~

in an effort            to avoid        service.
        6. No previous            application.               for     this        relief     has been made ~fore
any other           justice,        judge,        or magistrate                      in the       action        presently
pending        before      this     Court.
Case 1:20-cv-01801-FB-PK Document 1-3 Filed 04/15/20 Page 4 of 6 PageID #: 54
. '                                                                                                 ..
          WHBRBPOIBYOUR APPIRMAR'l' RBS»BCTFDLLYRBQtJBSTS an order                                of
 this     court       in pursuance        to section      620.20     and 620.30       of Criminal
 Procedure           Law for an order        adjudicating         Richard    Rivera    a material
 witness       in this     action    and fixing        bail     to secure    future    attendance
 herein,
                   for the issuance of a warrant to a police
          ANDFDRTHBR                                                                      officer
 of     the    City     of Hew York directing                 suc:h police    to take     Richard
 Rivera       into     custody   within     the State         of Bew York, and to bring          him
 before       the     court forthwith.

 Dated:       Brooklyn,     Rew York
              Hovember     30, 1994                                          • Reeves
                                                                   ant District       Attorney
Case 1:20-cv-01801-FB-PK Document 1-3 Filed 04/15/20 Page 5 of 6 PageID #: 55




StJPRBMBCOURTOP TBB STATS OP NIRf YORK
COtJHTJ' OP JCllfGS:               CRIMDTALTBRM


THE PBOPLBOP 'l'BB STATS 01' 11BWYORK,
                          - against          -                                         RTBBIILW:t'l'HBss
                                                                                                      PBPRB
GREGORYELLIS,                                                                          Ind.      No. 6587/94
                                                       Defendant.


           Appearing from the annexed affizmation                                         of Kyle C. Reeves,
sworn       to   on         the      30th        day      of      Hovember,              1994,       that         there         is
reasonable          cause         to believe             the existence             of facts          warranting                the
adjudication           of Richard                Rivera as a material                     witness,
           Further          appearing that there is reasonable cause to believe
that      Richard           Rivera      would            be     unlikely          to     respond           to     an       order
directing        him to appear               before            this   court       at a designated                  time,        it
is     now on moticm              of Xyle        c.     Reeves,       an Assistant               District          Attorney
                                                                                                                      .    ..
in     and for      the      County     of Kings,                Brooklyn,         Rew York,
            ORDBRBDthat               a warrant                be issued          addressed           to        any police
officer      of the           City     of Bew York directing                             that      he       or she take
Richard Rivera into custody within the State of New York and bring
him before            the     court         forthwith             in · order       that         a hearing              may be
conducted        to       determine          whether             he is      to     tJe    adjuclged             a material
witness.
             The within              order        is    hereby        granted.
Dated:      Brooklyn, Rew York
            November 30, 1994                                            Juatic
                                                                           of


By: Kyle c. Reeves, Assistant                                 District                        ·••=
                                                                                            r-:lfl
                                                                            Att nJ.eY - 1'rnga,.Coun
                                                                                                      >
                                                                                  Wit.BUR A. t.rvr,=t                      I
                                                                                           COUNTvc:L.c~:,:             .
Case 1:20-cv-01801-FB-PK Document 1-3 Filed 04/15/20 Page 6 of 6 PageID #: 56




 STATE OF 1m1f YORK )
                    )
 COtnfl'Y OP ltIBGS       )


 IN '!'BB NAMBOP TD PBOPLB01' '1'BB S'J.'Aft OP NBWYORK
 TO ARYPOLICB OJ'li'ICBROP '1'BB Clff        OP DW !ORK

         An     Order having been signed on the 30th day of November,
 1994,   in the SUpreme Court of the State           of Bew York, County of
 Kings commencing a proceeding          to detezmine   whether or not Richard
 Rivera be adjudged a material          witness in the case of Pegple y,
 Gregory B11is. pursuant to Section 620.30(B) of the Cr!mtnal
 Procedure Law.
         YOU ARB 'l'IIBRBl'ORB COlO!AIIDBDPORTBWITJI, t:o arrest:   the   above

named Richard      Rivera within      the State    of Bew York and bring him
before   this    court:   for this   proceeding.




Dated: Brooklyn, New York
       Rovember 30, 1994
